IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

MTI ENTER., INC., et al., )
Plaintiffs, )
)
v. ) Case No. 1:18cv650
)
THEATERPALOOZA CMTY )
THEATER PROD., INC., )
Defendant. )
)
)
ORDER

On December 7, 2018, United States Magistrate Judge Ivan Davis entered a Report
and Recommendation (“Report”) in this copyright infringement case, recommending that
plaintiff’ s motion for default judgment be granted in part and denied in part. Specifically,
Judge Davis found that defendant willfully infringed on plaintiffs copyrighted works,
namely Annie, Mama Mia!, and Hairspray, and that plaintiff was entitled to recover
$450,000 in statutory damages ($150,000 per copyrighted work) and $1,532.72 in costs.
Judge Davis also found, though, that plaintiff had not sufficiently proven the prevailing
market rate for attorneys’ fees and was therefore not entitled to fees or, at most, was entitled
to reduced fees.

The parties had fourteen days to object to Judge Davis’ Report. Defendant filed no
objections; plaintiff, however, filed a limited objection to Judge Davis’ findings and

~ recommendations regarding attorneys’ fees.

Upon consideration of the record and those portions of Judge Davis’s Report to
which no objections have been filed and having found no clear error,l

The Court ADOPTS, as its own, the following findings fact and recommendations
of the United States Magistrate Judge, as set forth in the Report (Doc. 17):

o Plaintiff owns the copyrighted works Anm‘e, Mama Mz'a!, and Hairspray,'

0 Defendant infringed on plaintiffs copyrighted works by advertising and
promoting performances of Anm'e, Mama Mia!, and Hairspray without
obtaining the appropriate licenses;

0 Defendant had actual knowledge that plaintiff owned the copyrights to Annie,
Mama Mia!, and Hairspray, and willfully infringed these copyrighted works;

o Plaintiff is entitled to the statutory maximum penalty of $150,000 “for any
one work,” 17 U.S.C. § 504(c)(l)-(2), resulting in an award of statutory
damages totaling $450,000;2

0 Plaintiff incurred costs of $1,532.72, which must be taxed against defendant;

 

1 See Diamond v. Colonial Life & Acc. lns. Co., 416 F.3d 310, 315 (4th Cir. 2005) (in the absence of any
objections to a magistrate’s report, the court “need not conduct a de novo review, but instead must ‘only
satisfy itself that there is no clear error on the face of the record in order to accept the recommendation.”’).

2 Given the nature of defendant’s business, namely an arts summer camp for children, the undersigned may
have reduced the statutory damages award significantly upon a de novo review. However, defendant did
not object to the Magistrate Judge’s findings and recommendations, and Judge Davis did not clearly err.
Accordingly, Judge Davis’ damages determination, which is supported by fact and law, will not be
disturbed.

o Plaintiff satisfied each of the eBay factors3 and defendant must be
permanently enjoined from infringing plaintiffs copyrighted works.

Upon consideration of the record and those portions of Judge Davis’s Report to
which an objection was filed, and having conducted a de novo review,

The Court OVERRULES plaintiffs limited objection (Doc. 18) and ADOPTS the
Magistrate Judge’s recommendation to reduce plaintiffs request for attomeys’ fees.
Specifically, the Court makes the following findings:

0 Plaintiff requests to be reimbursed at the rate of $865 per hour for partners
and $610 per hour for associates.

o Although plaintiff submitted affidavits supporting their claim that these rates
are the prevailing market rates for copyright litigation in the Washington
D.C. area, these rates are high for this standard, run-of-the-mill copyright
case in which no answer was filed.

o Plaintiff requests reimbursement for 74.95 partner and 22.3 associate hours.

0 Plaintiffs request for 22.3 associate hours is reasonable; plaintiffs request
for 74.95 partner hours is not.

o This case was simple from the start and was made even more so by

defendant’s default. All plaintiffs counsel was required to do is: (1) file a

 

3 eBay Inc. v. MercExchange, LLC, 547 U.S. 388, 391 (2006) (when determining whether to grant a
permanent injunction courts should consider four factors: (1) whether plaintiff has suffered an irreparable
injury; (2) whether monetary damages are adequate; (3) whether the balance of hardships favor the
injunctions; and (4) the public’s interest).

oomplaint; (2) seek Clerk’s entry of default; (3) file a motion for default
judgment; (4) appear at the default judgment hearing; (5) review the
Magistrate Judge’s Report; and (6) file objections to the Report.

o Given that the Court has previously found that 22.3 associate hours were
reasonable, the Court will find that a`n additional 27.7 partner hours are
reasonable given the amount of effort that should have been expended on this
straightfomard case.

o Therefore, pursuant to 17 U.S.C. § 505, the Court finds that plaintiff is
entitled to a "‘reasonable” award of attorneys’ fees in the amount of
$37,563.50.

Accordingly,

lt is hereby ORDERED that plaintiffs motion for default judgment (Doc. 12) is
GRANTED IN PART.

It is further ORDERED that defendant is permanently enjoined from advertising
and producing theater productions containing plaintiffs copyrighted works.

lt is further ORDERED that the Clerk of Court shall enter final judgment in favor
of plaintiff and against defendant in the amount of $489,096.22, consisting of $450,000 of
statutory damages, $37,563.50 in attorneys’ fees, and $1,532.72 in costs.

The Clerk is further directed to provide a copy of this Order to all counsel of record,
and to place this matter among the ended causes.

Alexandria, Virginja
January 2, 2019

 

